Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s amendment filed on 4/6/2021 has been received; Claims 13-22 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 13-16 & 18 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Camero (USPN 2,551,723).
Regarding Claim 13, Camero discloses a footwear article (Figures 1 & 2), comprising a sole (10) having cord structure attachment openings (13/14); and a cord structure (Para. 1, lines 40-43, “thong”) including a rand substructure (rand, see annotated Figure 1 below) formed by a first cord (Figure 1, Para. 1, lines 40-43, “thong”) and a vamp substructure (23) formed by a second cord (Figure 1), the first cord of the rand substructure forming sole attachment bights (b, see annotated Figure 1 below) extending into the cord structure attachment openings coupling the sole to the rand substructure (Figures 1 & 2), the first cord of the rand substructure further forming vamp attachment bights (b, see annotated 
Regarding Claim 14, Camero discloses where the vamp substructure is positioned away from the sole (Figure 1).  
Regarding Claim 15, Camero discloses where the rand substructure comprises one or more rand cords (Figures 1 & 2).  
Regarding Claim 16, Camero discloses where the vamp substructure comprises one or more vamp cords (Figure 1).  
Regarding Claim 18, Camero discloses where cords in the cord structure interlock to provide slippable engagement (Figure 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 13, 17 & 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Camero (USPN 2,551,723) in view of Heilbrunn (D91,999).
Regarding Claim 13, Camero discloses a footwear article (Figures 1 & 2), comprising a sole (10) having cord structure attachment openings (13/14); and a cord structure (23) including a rand substructure (rand, see annotated Figure 1 below) formed by a first cord (Figure 1) and a vamp substructure (20) , the first cord of the rand substructure forming sole attachment bights (b, see annotated Figure 1 below) extending into the cord structure attachment openings coupling the sole to the rand substructure (Figures 1 & 2), the first cord of the rand substructure further forming vamp attachment bights (B, see annotated Figure 1 below) interconnected with rand attachment bights formed by the vamp substructure; each vamp attachment bight interconnected with two rand attachment bights (interconnected, see annotated Figure 1 below).
Camero does not specifically disclose a vamp substructure formed by a second cord. Flowever, Heilbrunn discloses a vamp structure formed by a second cord (2nd, see annotated Figure la below). It would have been obvious to one of ordinary skill in the art to modify the vamp structure to be formed by a second cord, as taught by Heilbrunn, in order to allow a more custom fitting vamp.

Regarding Claim 21, the combination of Camero and Heilbrunn disclose the sole cord extends across the sole from a first side to a second side one or more times (Figure 1 & 2).



    PNG
    media_image1.png
    333
    467
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    276
    459
    media_image2.png
    Greyscale

 
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Camero (USPN 2,551,723) in view of Heilbrunn (D91,999), in further view of Cass (6,029,376).
Regarding claim 19, the combination of Camero & Heilburnn discloses a heel portion (Heilburn, Figure 1) coupled to the cord structure (Camero, Figure 1 & Heilbrunn, Figure 1), wherein one or more cords in the cord structure extend through the heel (Heilbrunn, Figure 1). Teshima does not teach a heel counter. Cass teaches an article of footwear with an outer sleeve of woven elastic material and a breathable inner sleeve. Cass teaches a heel counter (90 of Cass). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have added a heel counter as taught by Cass to the article of footwear of Camero & Heilburnn in order to provide the heel with extra support (Column 8, line 48 of Cass). 
 Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Camero (USPN 2,551,723) in view of Heilbrunn (D91,999).
Regarding claim 20, the combination of Camero & Heilburnn do not explicitly teach that the cord structure includes a first section and a second section having different degrees of slippable engagement. The combination of Camero & Heilburnn do teach that the cord structure includes a first section (b, see annotated Figure 1 below) and a second section (B, see annotated Figure 1 below). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the first and second sections of Camero & Heilburnn with differing degrees of slippable engagement in order to grant the cords of the footwear greater flexibility and slip at different portions and regions of the shoe to render the material stronger and tougher and capable of clinging or adhering to slimy or moss covered rocks or other objects.
Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Camero (USPN 2,551,723)
Regarding Claim 22, Camero does not specifically disclose the cord structure further includes a lace cord interconnected with lace attachment bights formed by the second cord of the vamp substructure. However, Heilbrunn discloses a lace cord (2nd, see annotated Figure 1a below) interconnected with lace attachment bights formed by another cord of a vamp substructure (Figures 1 & 2). It would have been obvious to one of ordinary skill in the art to modify the structure to include a lace cord, as taught by Heilbrunn, in order to allow a more custom fitting vamp.
Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new grounds of rejection as discussed supra.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398.  The examiner can normally be reached on Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHARINE G KANE/Primary Examiner, Art Unit 3732